DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. According to paper filed on March 29, 2021, the applicants have elected group I without traverse for further prosecution. The applicants have also elected specific species within group I.
3. Claims 1-23 are pending in the application. Claim 23 should depend upon claim 21 instead of claim 20. Claims 6 and 21-23 are withdrawn from further consideration as being directed to non-elected subject matter.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6. Claims 9 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 17 are directed to using pharmaceutical composition. However, it is not clear who is being treated or administered since the steps of administration are missing in the claims.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. Claims 1, 3-5, 8-9 and 20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Stoffels (WO 2005/021001 A1, cited on applicant’s form 1449).
Stoffels discloses pharmaceutical combination of TMC 278 (Non-nucleoside reverse transcriptase inhibitor), Emtricitabine (Nucleoside reverse transcriptase inhibitor) and Tenofovir (Nucleotide reverse transcriptase inhibitor) for treating HIV infection. The Pharmaceutical combinations 1-9 disclosed in table 2 (see page 20) anticipates the instant claims when the combination comprises TMC278, Emtricitabine and Tenofovir in the instant claims.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 1-5, 8-9 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DaCosta (WO 2018/039157 A1).
DaCosta discloses pharmaceutical combination for treating HIV infection. The pharmaceutical combination of Efavirenz (Non-nucleoside reverse transcriptase inhibitor), Emtricitabine (Nucleoside reverse transcriptase inhibitor) and Tenofovir (Nucleotide reverse transcriptase inhibitor) for treating HIV infection disclosed by DaCosta (see Table A on page 23) anticipates the instant claims when the combination comprises Efavirenz, Emtricitabine and Tenofovir in the instant claims.
Claim Rejections - 35 USC § 103
9. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DaCosta (WO 2018/039157 A1).
DaCosta discloses pharmaceutical combination for treating HIV infection. The pharmaceutical combination of Efavirenz (Non-nucleoside reverse transcriptase inhibitor), Emtricitabine (Nucleoside reverse transcriptase inhibitor) and Tenofovir (Nucleotide reverse transcriptase inhibitor) for treating HIV infection disclosed by DaCosta (see Table A on page 23) meets all the limitations of the instant claim except that non-nucleoside reverse transcriptase inhibitor is Efavirenz instead of instant doravirine. However, DaCosta also mentions doravirine for treating HIV infection in Table A on page 23. Therefore, it would have been obvious to one skilled in the art to .
12. Claims 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elion (Aids, cited on applicant’s form 1449) in view of Prakash (Int. J. Pharm. & Pharmaceut. Sci., cited on applicant’s form 1449) and further in view of Kasibhatta (Drugs RD, cited on applicant’s form 1449).
Elion teaches treating HIV infection using combination of Atazanavir (protease inhibitor), Emtricitabine (Nucleoside reverse transcriptase inhibitor), Tenofovir (Nucleotide reverse transcriptase inhibitor) and pharmacokinetic booster cobicistat or ritonavir. Elion meets all the limitations of instant claims except that Elion uses a protease inhibitor, Atazanavir instead of instant non-nucleoside reverse transcriptase inhibitor, doravirine and uses a different pharmacokinetic booster cobicistat or ritonavir instead of instant piperine. However, Prakash teaches enhanced bioavailability of protease inhibitor, Atazanavir by 
Piperine also and further teaches that similar to protease inhibitors, non-nucleoside reverse transcriptase inhibitors are also substrates for cytochrome P450 oxidation which is supported by Kasibhatta since Kasibhatta teaches enhanced bioavailability of non-nucleoside reverse transcriptase inhibitor, Nevirapine by piperine. Therefore, it would have been obvious to one skilled in the art to use non-nucleoside reverse transcriptase inhibitor, doravirine and pharmacokinetic booster piperine instead of Atazanavir and cobicistat in the pharmaceutical combination disclosed by Elion for treating HIV infection with reasonable expectation of success.
                                IMROPER     MARKUSH     GROUP
13. Claims 1-5, 8-15 and 17-20 are rejected under doctrine of Improper Markush Grouping since the presence of specific Non-nucleoside reverse transcriptase inhibitor, specific Nucleoside reverse transcriptase inhibitor and specific Nucleotide reverse transcriptase inhibitor in the pharmaceutical combination for treating HIV infection is critical for the common core of the combination.

14. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                      /CHARANJIT AULAKH/                                      Primary Examiner, Art Unit 1625